Citation Nr: 9910595	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  97-27 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to an increased rating for ischemic heart 
disease as a residual of beriberi, currently evaluated as 
60 percent disabling.

2. Entitlement to an increased rating for helminthiasis, 
currently evaluated as 10 percent disabling.

3. Entitlement to Department of Veterans Affairs (VA) 
benefits for the veteran's child, [redacted], on the basis of 
permanent incapacity for self-support prior to attaining 
18 years of age.

4. Entitlement to Department of Veterans Affairs (VA) 
benefits for the veteran's child, [redacted], on the basis 
of permanent incapacity for self-support prior to 
attaining 18 years of age.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had pre-war service from November 1941 to 
December 1941, was in beleaguered status from December 1941 
to April 1942, was a prisoner of war from April to December 
1942, and was in a no casualty status from December 1942 to 
August 1945.  

In separate rating decisions dated in December 1995, the 
Regional Office (RO) concluded that two of the veteran's 
children, [redacted] and [redacted], were not incapable of 
self-support prior to their 18th birthdays.  The veteran was 
notified of these determinations by a letter dated in 
February 1996.  Later that month, he indicated that he did 
not agree with that decision.  The RO, however, improperly, 
did not consider this to be a notice of disagreement with the 
December 1995 decisions.  

The veteran continued to claim benefits based on his 
children's incapacity for self-support prior to their 18th 
birthdays and, most recently, by letter dated in May 1997, 
the veteran was advised that his claim was denied.  He 
disagreed with this decision and the RO issued a statement of 
the case in July 1997.  The Board of Veterans' Appeals 
(Board) notes that the RO considered this matter without 
regard to finality of the previous decisions.  In light of 
the fact that the veteran had, in fact, submitted a timely 
disagreement with the December 1995 determinations, the Board 
will, likewise, consider this claim on a de novo basis.  

By rating decision dated in March 1997, the RO confirmed and 
continued the 30 percent evaluation then in effect for the 
veteran's cardiovascular disease and the 10 percent rating 
assigned for helminthiasis.  Based on the receipt of 
additional evidence, the RO, by rating action in October 
1998, assigned a 60 percent evaluation for ischemic heart 
disease as a residual of beriberi, and confirmed and 
continued the 10 percent rating in effect for helminthiasis.  
The veteran continues to seek increased ratings for these 
service-connected disabilities.  

In addition, the Board notes that the October 1998 rating 
decision granted the veteran's claim for a total rating based 
on individual unemployability due to service-connected 
disability.  This decision will, therefore, be limited to the 
issues noted on the cover page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's heart disease is manifested by 5 metabolic 
equivalents (METs), without evidence of congestive heart 
failure.

3. The veteran is capable of light manual labor.

4. No ova or parasites were found on recent Department of 
Veterans Affairs (VA) examination.

5. The veteran's helminthiasis is not productive of more than 
moderate symptoms.

6. [redacted], the veteran's daughter, was born on 
May [redacted], 1964.  

7. She was married in 1980 or 1981.

8. [redacted], the veteran's son, was apparently born in 1958.

9. He did not become permanently incapable of self-support 
prior to his 18th birthday.


CONCLUSIONS OF LAW

1. A rating in excess of 60 percent for ischemic heart 
disease as residual of beriberi is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.88b, 4.104, Diagnostic Codes 6314, 7101 (effective prior 
to January 12, 1998); 38 C.F.R. §§ 4.7, 4.88b, 4.104, 
Diagnostic Codes 6314, 7101; 62 Fed. Reg. 65207-65224 
(Dec. 11, 1997) (effective January 12, 1998); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

2. A rating in excess of 10 percent for helminthiasis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7324 (1998).

3. The veteran's daughter, [redacted], did not become permanently 
incapable of self-support prior to attaining the age of 
18, and is thus not a "child" of the veteran.  
38 U.S.C.A. §§ 101(4), 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.315, 3.356 (1998).

4. The veteran's son, [redacted], did not become permanently 
incapable of self-support prior to attaining the age of 
18, and is thus not a "child" of the veteran.  
38 U.S.C.A. §§ 101(4), 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.315, 3.356 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased rating 
for ischemic heart disease as a Residual 
of Beriberi, currently evaluated as 60 
percent disabling. 

Factual background

The available service medical records disclose that on an 
examination in August 1945, the cardiovascular system was 
evaluated as normal.  Blood pressure was 108/74.

An X-ray study at a private facility in February 1977 
revealed that the left cardiac border was increased to the 
left.  

A former POW medical history form received in March 1995 
discloses that the veteran reported beriberi.

A VA general medical examination was conducted in March 1995.  
The veteran denied chest pain or shortness of breath.  On 
examination, there was regular rhythm.  A systolic murmur was 
heard.  Blood pressure was 160/90.  An electrocardiogram 
revealed a complete right bundle branch block.  A chest X-ray 
study disclosed arteriosclerotic cardiovascular disease with 
accentuation of the left ventricle.  The diagnoses included 
arteriosclerotic heart disease and complete right bundle 
branch block. 

Based on this evidence, the RO, by rating decision dated in 
April 1995, granted service connection for arteriosclerotic 
heart disease, and assigned a 30 percent evaluation pursuant 
to the provisions of Diagnostic Code 7005 of the VA Schedule 
for Rating Disabilities, 38 C.F.R. Part 4.  This evaluation 
was effective April 1994.

In a statement dated in September 1996, a private physician 
related that he had treated the veteran on and off for 
complaints including chest pain.  The diagnoses included 
angina pectoris.  

Another physician reported in September 1996 that the veteran 
had been seen for chest pain.

A chest X-ray study at a private facility in September 1996 
revealed that the heart was enlarged.

A VA cardiovascular examination was conducted in November 
1996.  The veteran reported that beginning in 1993, he had on 
and off chest pains and easy fatigability.  He had apparently 
been placed on medication by a private physician.  On 
examination, blood pressure was 150/90.  An electrocardiogram 
revealed a complete right bundle branch block and left 
ventricular hypertrophy.  A chest X-ray study disclosed 
arteriosclerosis.  The diagnoses were arteriosclerotic heart 
disease, complete right bundle branch block and left 
ventricular hypertrophy.  

In March 1998, a private physician certified that the veteran 
had been seen that month for ischemic heart disease and 
electrocardiogram evidence of right bundle branch block.

The veteran was afforded a VA examination of the heart in 
April 1998.  He reported dyspnea on moderate exertion.  He 
stated that he had angina once a week, usually with moderate 
activity.  He denied any acute cardiac illness.  Blood 
pressure readings were 140/90, 138/90 and 140/90.  There were 
no murmurs or thrills.  There was no evidence of congestive 
heart failure.  The diagnosis was arteriosclerotic heart 
disease with complete right bundle branch block with 
concentric left ventricular hypertrophy.  There were 5 METs.  
The examiner commented that the veteran had done light 
farming but had cut down to only occasional activity.  It was 
indicated that the veteran was still capable of light manual 
labor or supervisory jobs.  

Based on this evidence, the RO, by rating action dated in 
October 1998, increased the evaluation assigned for the 
veteran's service-connected cardiovascular disease from 30 
percent to 60 percent, effective April 1994.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A 100 percent evaluation is assignable for arteriosclerotic 
heart disease during and for 6 months following acute illness 
from coronary occlusion or thrombosis, with circulatory 
shock, etc.  After 6 months, with chronic residual findings 
of congestive heart failure or angina on moderate exertion or 
more than sedentary employment precluded, a 100 percent 
evaluation may be assigned.  Following typical history of 
acute coronary occlusion or thrombosis as above, or with 
history of substantiated repeated anginal attacks, more than 
light manual labor not feasible, a 60 percent rating may be 
assigned.  Diagnostic Code 7105 (as in effect prior to 
January 12, 1998).

A 100 percent evaluation may be assigned for arteriosclerotic 
heart disease (coronary artery disease) with documented 
coronary artery disease resulting in chronic congestive heart 
failure, or; workload of 3 metabolic equivalents (METs) or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent evaluation 
may be assigned with more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  Diagnostic Code 7005 (effective January 12, 1998).

In Karnas, 1 Vet. App. 308, the Court held that "where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to 
appellant" shall apply.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected 
cardiovascular disease that are within the competence of a 
lay party to report are sufficient to conclude that his claim 
is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The Board must consider whether the due process requirements 
of Bernard v. Brown, 4 Vet. App. 384 (1993), have been 
satisfied prior to addressing the issue of entitlement to an 
increased rating for cardiovascular disease.  In this regard, 
the Board notes that the veteran has been provided the old 
regulations in the statement of the case dated in July 1997, 
and the new regulations in a supplemental statement of the 
case dated in October 1998.  The Board finds, accordingly, 
that the veteran will not be prejudiced by consideration of 
the merits of the claim.  

In this case, in order to assign a higher rating under the 
old criteria, the record must show congestive heart failure 
or angina on moderate exertion.  In the alternative, a 100 
percent evaluation could be assigned if it is demonstrated 
that more than sedentary employment is precluded.  

The Board observes that the VA examinations fail to establish 
that the veteran has congestive heart failure.  In addition, 
following the most recent VA examination, the examiner 
specifically opined that the veteran was still able to 
perform light manual labor.  Clearly, these findings 
demonstrate that an increased rating is not warranted.

With respect to the regulations now in effect, as noted 
above, a 100 percent rating will be assigned for congestive 
heart failure or a workload factor of 3 METs or less and 
there is dyspnea, angina or dizziness.  In this case, 
however, the April 1998 VA examination disclosed a workload 
factor of 5 METs.  There is left ventricular hypertrophy.  
The evidence in support of the veteran's claim consists of 
statements he has made regarding the severity of his 
disability.  In contrast, the medical findings are clear and 
establish that an increased rating under either the old or 
new regulations is not warranted.  

The RO has determined, and the Board agrees, that the 
appellant's cardiovascular disease has not rendered his 
disability picture unusual or exceptional in nature.  In this 
regard, the Board notes that it has not required frequent 
inpatient case.  As the Board noted earlier, entitlement has 
been granted to a total disability rating on the basis of 
individual unemployability.  The current 60 percent schedular 
evaluation adequately compensates the veteran for the nature 
and extent of severity of his cardiovascular disability.  In 
other words, the nature of the appellant's cardiovascular 
disability has not made inadequate the application of regular 
schedular standards.  No basis has been presented upon which 
to predicate referral of the appellant's case to the Director 
of the VA Compensation and Pension Service for consideration 
of extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 60 percent for ischemic heart 
disease.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


II.  Entitlement to an increased rating for 
helminthiasis, currently evaluated as 10 percent 
disabling.

Factual background

The service medical records disclose that on examination in 
August 1945, the abdominal viscera were normal.  

During a VA general medical examination in March 1995, the 
veteran complained of epigastric and left upper abdominal 
pains since service.  There was no vomiting or hematemesis.  
It was noted that he took medication which relieved his 
symptoms.  It was indicated that he weighed 48 kilograms.  An 
X-ray study of the abdomen revealed that the proximal colon 
was essentially normal except for the presence of an adult 
Ascaris worm in the cecum.  A stool sample was positive for 
ova and parasites.  The diagnosis was helminthiasis.  

Based on the evidence summarized above, the RO, in an April 
1995 rating decision, granted service connection for 
helminthiasis, and assigned a 10 percent evaluation, 
effective April 1994.

The veteran was afforded a VA digestive examination in 
November 1996.  He weighed 49.5 kilograms.  He was not 
anemic, and there was no indication of malnutrition.  He 
reported bouts of loose bowel movements which occurred three 
times a day, but stopped when he took medication.  The 
diagnosis was colitis.

A VA intestinal examination was conducted in April 1998.  The 
veteran denied symptoms referable to intestinal 
helminthiasis.  On examination, he weighed 49.5 kilograms.  
There was no nausea or vomiting.  There was no indication of 
constipation or diarrhea.  A stool sample showed no ova or 
parasites.  The diagnosis was that there was no evidence of 
intestinal parasitism.  

Criteria

With respect to the claims for an increased evaluation, the 
initial question before the Board is whether the veteran has 
submitted a well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

A 30 percent evaluation is assignable for distomiasis, 
intestinal or hepatic, when the symptoms are severe.  With 
moderate symptoms, a 10 percent evaluation may be assigned.  
Diagnostic Code 7324.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

In this case, the veteran's statements concerning the 
severity of the symptoms of his service-connected 
helminthiasis that are within the competence of a lay party 
to report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629; Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  No further development 
is necessary in order to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The most recent VA examination fails to disclose that the 
veteran had any symptoms relating to helminthiasis.  Indeed, 
during the examination, he denied having any relevant 
symptoms.  The examination demonstrated that his weight has 
remained stable and no ova or parasites were found.  The 
Board concludes, accordingly, that the medical findings on 
examination are of greater probative value than the veteran's 
statements regarding the severity of his disability.  There 
is no competent medical evidence which establishes that his 
symptoms are more than moderate.  Therefore, an increased 
rating is not warranted for helminthiasis.

The appellant's helminthiasis has not rendered his disability 
picture unusual or exceptional in nature.  Helminthiasis has 
not required frequent inpatient care.  Entitlement has been 
established to a total disability evaluation for compensation 
purposes based on individual unemployability.  The current 10 
percent evaluation adequately compensates the appellant for 
helminthiasis based on the current evidentiary record.  
Application of regular schedular criteria has not been 
rendered impractical.  There is no basis upon which to 
predicate a referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent.


III.  Whether the veteran's children, [redacted] and 
[redacted], were permanently incapable of self-
support prior to the age of 18.

Factual Background

A baptismal certificate discloses that [redacted], the veteran's 
daughter, was born on May [redacted], 1964.

Evidence in the veteran's claims folder indicates that 
[redacted] was born in the 1950's.  

In a statement dated in June 1995, a private physician 
related that [redacted], who was then 40 years old, was blind 
in the right eye since an accident when he was seven years 
old.  

In an affidavit dated in June 1995, a private physician 
reported that [redacted] had fractured her left forearm 
when she was ten years old.  

A similar statement was received from another private 
physician in June 1995.

In a letter dated in April 1996, A.M. reported that he had 
known the veteran since 1947.  He was aware of the fact that 
[redacted] "met an accident in his left eye, while playing 
with a group of playmates," when he was seven years old.  It 
was indicated that [redacted] stated that his right eye was 
affected and that he could not work well because he could not 
see his work.  Mr. M. also stated that [redacted] had fractured 
her left arm, making her disqualified to work.

A private physician confirmed in an April 1996 statement that 
the veteran's son had lost his right eye.  It was indicated 
that the injury had been suffered when [redacted] was seven 
years old.

A physician reported in April 1996 that [redacted] had allegedly 
fractured her left forearm when she was around eight years 
old.  The physician noted that he had examined her and found 
healed fractures of the left forearm.

In August 1996, G.C.D. certified that [redacted] was married.  

A.P.C., a Barangay Captain, noted in August 1996 that 
[redacted] was married.

In February 1997, a Parish Priest certified that [redacted] had 
married in 1980 or 1981.




Criteria

The veteran is service-connected for ischemic heart disease 
as a residual of beriberi, currently evaluated as 60 percent 
disabling; and helminthiasis, currently evaluated as 10 
percent disabling.  Entitlement has been established to a 
total disability rating for compensation purposes on the 
basis of individual unemployability.

The regulations also provide that an additional amount of 
compensation may be payable for a spouse, child, and/or 
dependent parent where a veteran is entitled to compensation 
based on disability evaluated as 30 percent or more 
disabling.  38 C.F.R. § 3.4(b)(2) (1998).

Except as provided, the term "child" of the veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. 
§ 3.315.

A child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  38 C.F.R. § 3.356(a).





Rating determinations, in determining whether a child is 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years, will be made solely on the basis of whether the 
child is permanently incapable of self-support through 
his/her own efforts by reason of physical or mental defects.  
The question of permanent incapacity for self-support is one 
of fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
Principal factors for consideration are:

(1) The fact that a claimant is earning his own support is 
prima facie evidence that her or she is not incapable of 
self-support.  Incapacity for self-support will not be 
considered to exist when the child by his own efforts is 
provided with sufficient income for his or her reasonable 
support.

(2) A child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  

In such cases there should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would preclude sufficient income for reasonable support.  
Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356 (1998).  
In making this determination, the focus must be on the 
child's status at the time of his/her 18th birthday.  Dobson 
v. Brown, 4 Vet. App. 443, 445 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Analysis

In order to establish entitlement to recognition of [redacted] and 
[redacted] as the helpless children of the veteran, it must be 
shown that they were permanently incapable of self support as 
of their 18th birthdays.  38 C.F.R. § 3.356 (1998).  

The Court has held that in making such a determination, the 
focus of the analysis must be on the conditions of [redacted] 
and [redacted] as of their 18th birthdays.  Dobson v. Brown, 
4 Vet. App. 443 (1993).  In other words, for the purpose of 
initially establishing helpless child status, the conditions 
of [redacted] and [redacted] subsequent to their 18th birthdays 
is not for consideration.

According to the Court, if a finding is made that [redacted] 
and/or [redacted] became permanently incapable of self support 
as of his or/and her 18th birthday, then evidence of his 
and/or her subsequent condition becomes relevant for the 
second step of the analysis which is that VA has a burden of 
showing that there is improvement sufficient to render the 
claimant capable of self-support.  If [redacted] and/or [redacted] 
is/are shown to be capable of self-support at 18, VA is 
required to proceed no further.

The evidence in the file clearly shows that [redacted] was married 
in 1980 or 1981.  This fact, in and of itself, means that she 
cannot be deemed to be a "child" of the veteran.  In any 
event, the only disability she was alleged to have prior to 
the time she attained the age of 18 years was a fracture of 
the forearm.  Clearly, this would not have rendered her 
incapable of self-support.

With respect to [redacted], although the evidence suggests that 
he is married, this cannot be confirmed.  In this regard, the 
Board notes that the civil registrar where he was reportedly 
married verified that it had no record of his marriage.  
While it is clear that other records indicate he was married, 
in light of the fact that there is no official confirmation, 
the Board will consider the underlying claim.

In arriving at a determination in this case, the Board must 
focus on the [redacted]'s status at the time he turned eighteen 
years old.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
this regard, the Board notes that the only medical evidence 
concerning his condition prior to when he turned eighteen is 
by history.  The Board acknowledges that various physicians 
have stated that [redacted] is blind in one eye, and that this 
was reportedly due to an accident when he was a young boy.  

While one person indicated that [redacted] had problems with 
both eyes, this was not confirmed by any medical provider.  
In any event, there is no indication that his unilateral eye 
disability rendered him incapable of self-support prior to 
his eighteenth birthday.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
determination that either the veteran's daughter or son 
became permanently incapable of self-support prior to their 
18th birthdays.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to a rating in excess of 60 percent for ischemic 
heart disease as a residual of beriberi is denied.

Entitlement to a rating in excess of 10 percent for 
helminthiasis is denied.

Entitlement to recognition of [redacted], as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of 18 is denied.

Entitlement to recognition of [redacted], as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of 18 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

